From an order of the Corporation Commission requiring it to remove its present depot located in the city of Miami, and to replace same by a modern structure in keeping with recent progress and present conditions at that place, to be constructed of incombustible material and made fireproof, the St. Louis-San Francisco Railway Company appeals, alleging that said order is unreasonable *Page 275 
and in excess of the jurisdiction of the commission and is unsupported by the evidence.
Since the submission of this case the government of the United Sates has become engaged in the prosecution of a war with the Imperial Government of Germany and its ally, Austria-Hungary, and, under its constitutional powers in times of war, has taken charge and control of all the railroads in the United States, including that of appellant, and is now engaged in the management and operation thereof, and the court knows judicially, as every one knows, that it will require the utmost conservation of the resources and energies of this county and will require vast stores of supplies and materials such as will be required to comply with the order appealed from to carry on the prosecution of the war to a successful termination, and that the revenues of the railroads, their rolling stock, and the services of their employes will be taxed to the utmost in the speedy and efficient transportation of troops, munitions, and other war supplies. Matters of this kind must and will have precedence over matters of private convenience and local ambition, and should not be permitted to interfere with the successful accomplishment of its aims by the government of the United States, and we are of opinion that compliance with said order should be suspended until the further orders of this court.
It is therefore ordered that the submission of this cause be set aside, and the cause be continued until the further orders of the court.
All the Justices concur.